Per Curiam.
Louis Mintz, the respondent-appellant herein, was adjudged guilty of a criminal contempt of court under the provisions of subdivision 3 of section 750 of the Judiciary Law in the Court of General Sessions of the County of New York. In substance the contempt was based upon his willful failure to obey a subpoena duces tecum which required him, as president of the H. A. L. Dress Co., Inc., to produce the records of that company before the grand jury on February 2, 1940. A full and complete hearing was given to the accused. The order which was entered on May 14, 1940, reads in part as follows:
“ ORDERED, ADJUDGED AND DECREED, that the said Louis Mintz may purge himself of his contempt of court by producing the books, records and documents in question before the Grand Jury within three days of the entry and service of this order and upon his failure to so purge himself that he be fined the sum of $100 and that he be committed to the City Prison for the term of thirty days.”
The appellant has failed to purge himself of his contempt in the manner outlined and has appealed from the order.
We are satisfied that the appellant was adjudged guilty properly of a criminal contempt of court. If the order were appealable we would have no hesitation in affirming it. However, we deem it advisable to direct attention to the fact that the proper remedy which should have been pursued by the appellant is by certiorari or by a proceeding in nature of certiorari. (People ex rel. Taylor v. Forbes, 143 N. Y. 219; Matter of Douglas v. Adel, 269 id. 144, 149; People ex rel. Nunns v. County Court, 188 App. Div. 424, 443; Civ. Prac. Act, art. 78.)
Accordingly, the appeal should be dismissed.
Present — Martin, P. J., O’Malley, Townley, Glennon and Cohn, JJ.
Appeal unanimously dismissed.